office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp jhbolton posts-154528-06 uilc date date to diana mclaughlin tax analyst customer account services submission processing tax payment management branch wage investment from tiffany p smith assistant to the branch chief branch administrative provisions judicial practice procedure administration subject using the electronic_federal_tax_payment_system to make sec_6603 deposits this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue may taxpayers voluntarily remit deposits to stop the running of potential underpayment interest under sec_6603 by using the electronic_federal_tax_payment_system eftps conclusions taxpayers are not legally precluded from using eftps to electronically remit sec_6603 deposits to the internal_revenue_service service we recommend however that taxpayers desiring to use eftps to remit a deposit provide a copy of the required written_statement designating the remittance as a sec_6603 deposit to the appropriate examining office prior to initiating the electronic funds transfer this action will ensure that the service_center personnel properly credit the taxpayer’s account and that the taxpayer meets all of the statutory requirements of sec_6603 we further recommend that taxpayers forward the efptps tracking number and other identifying posts-154528-06 information regarding the electronic funds transfer to the examining office after the eftps payment has been made for tracking purposes facts we have been informed that a number of taxpayers under exam by the service have expressed the desire to remit sec_6603 deposits to the service using eftps the taxpayers have expressed concern however that section dollar_figure of revproc_2005_18 2005_1_cb_798 precludes the use of eftps for remitting deposits moreover the taxpayers are concerned that appropriate procedures may not be in place for the service to properly treat or credit the deposits remitted through eftps to taxpayer accounts law and analysis sec_6603 of the code provides that a taxpayer may make a cash deposit with the secretary which may be used by the secretary to pay any_tax imposed under subtitle a or b or chapter or which has not been assessed at the time of the deposit such a deposit shall be made in such a manner as the secretary shall prescribe sec_6603 provides that to the extent that such deposit is used by the secretary to pay tax for purposes of sec_6601 relating to interest on underpayments the tax shall be treated as paid when the deposit is made sec_6603 provides that except in the case where the secretary determines that collection of tax is in jeopardy the secretary shall return to the taxpayer any amount of the deposit to the extent not used for a payment of tax which the taxpayer requests in writing sec_6603 in general provides that for purposes of sec_6611 relating to interest on overpayments a deposit which is returned to a taxpayer shall be treated as a payment of tax for any period to the extent and only to the extent attributable to a disputable_tax for such period sec_6603 provides the definition for the term disputable_tax sec_6603 provides that the rate of interest payable on a returned deposit will be the federal_short-term_rate determined under sec_6621 compounded daily at present no regulations have been promulgated under sec_6603 revproc_2005_18 sets forth certain procedures to be used by taxpayers when remitting sec_6603 deposits sec_4 of revproc_2005_18 provides that a taxpayer may make a deposit under sec_6603 by remitting a check or money order to the service_center at which the taxpayer is required to file its return or to the appropriate office at which the taxpayer’s return is under examination sec_4 of revproc_2005_18 further provides that the check or money order must be accompanied by a written_statement designating the remittance as a deposit the required written_statement must posts-154528-06 include a the type of tax b the tax_year s and c the statement described in section dollar_figure of the revenue_procedure identifying the amount of and basis for the disputable_tax section dollar_figure of revproc_2005_18 requires a taxpayer to provide a written_statement to the service identifying and describing the nature and amount of the disputable_tax at the time the deposit is remitted this written_statement must include the taxpayer’s calculation of the amount of disputable_tax a description of any item_of_income gain loss deduction or credit for which the taxpayer has a reasonable basis for the treatment of the item on its return and for which the taxpayer reasonably believes that the service also has a reasonable basis for disallowing the taxpayer’s treatment of the item and the basis for the taxpayer’s belief that it has a reasonable basis for the treatment of any item described in on its return and that the secretary also has a reasonable basis for disallowing the taxpayer’s treatment of such item section dollar_figure of revproc_2005_18 provides that if a taxpayer has received a 30-day_letter the taxpayer may use that letter in lieu of the written_statement described in section if the taxpayer fails to identify the amount and nature of the disputable_tax in writing or provide a copy of a 30-day_letter at the time of deposit the payment of interest generally will not be allowed if the deposit is later returned at the request of the taxpayer under section dollar_figure of revproc_2005_18 even if a taxpayer fails to provide this written_statement or a copy of the 30-day_letter at the time of the deposit the taxpayer may be entitled to payment of interest on a returned deposit if the taxpayer provides the service with a written_statement identifying and describing the amount of disputable_tax after the remittance is made such interest will be calculated beginning from the date the required information is provided to the service we conclude that taxpayers are not legally precluded under the code or by revproc_2005_18 from remitting sec_6603 deposits electronically using eftps there are currently no operating procedures in eftps specifically to handle sec_6603 deposits remitted electronically nevertheless prior to the enactment of sec_6603 operating procedures were in place for taxpayers to electronically remit deposits in the nature of a cash bond see revproc_84_58 1984_2_cb_501 superseded by rev_proc using eftps such deposits in the nature of a cash bond were coded b under eftps programming which alerted the ogden service_center to the proper designations of the remitted funds to be credited to the taxpayers’ accounts see irm accordingly we recommend that the service use procedures for processing sec_6603 deposits remitted electronically through eftps similar to those used for processing deposits in the nature of a cash bond that were remitted electronically through eftps under revproc_2005_18 taxpayers have the option to submit the written_statement along with the remittance to the appropriate examining office or to the service_center posts-154528-06 at which the taxpayer is required to file its return when the remittances are in the form of a check or money order revproc_2005_18 contemplates that the written_statement will physically accompany the remittance regardless of where the taxpayer chooses to mail or deliver the remittance when a taxpayer remits a deposit electronically however a significant issue arises it is not clear how the sec_6603 deposits remitted electronically through eftps will be matched with the required written_statement that will be contemporaneously submitted by the taxpayer this written_statement serves to properly designate the remittance as a sec_6603 deposit on the taxpayer’s account and to distinguish it from an advance_payment or other type of payment or remittance if the taxpayer mails the written_statement to the service_center at which the taxpayer is required to file its return the written_statement likely will not be timely received or processed by service_center personnel in a manner for it to be properly matched with the electronically-remitted funds accordingly in cases where taxpayers desire to remit sec_6603 deposits electronically using eftps we recommend that the taxpayers be instructed to provide a copy of the written_statement to the appropriate examining office prior to initiation of the electronic funds transfer having advance knowledge of the taxpayer’s electronic funds transfer and its intended purpose the examining office would then be in a position to communicate with the appropriate service_center to ensure proper handling and crediting of the remittance by the service_center moreover this advance knowledge will allow the examining office to determine in a timely manner that the taxpayer has met all of the statutory requirements for making a sec_6603 deposit we further recommend that taxpayers forward the eftps tracking number and other identifying information regarding the electronic funds to the examining office after the eftps payment has been made for tracking purposes if any problems arise in the future please call julie hanlon-bolton at if you have any further questions
